PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johnson et al.
Application No. 14/388,746
Filed: 26 Sep 2014
For: SECURING ACCESSIBLE SYSTEMS USING CROSS-LINKING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on a petition filed on September 10, 2020, pursuant to 37 CFR 1.183, requesting waiver and/or suspension of the requirements of 37 CFR 1.114.

The petition pursuant to 37 CFR 1.183 is DISMISSED.
 

BACKGROUND

This above-identified application was filed electronically pursuant to 35 U.S.C. § 371 on September 26, 2014, including, inter alia, an Application Data Sheet (ADS) which lists three joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On November 25, 2014, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 14, 2016, the USPTO issued a non-final Office action.

On August 11, 2016, Applicant filed a reply to the non-final Office action along with a two-month extension of time.

On November 17, 2016, the USPTO issued a final Office action.  No claims were indicated to be allowable.

On March 17, 2017, Applicant filed a Request for Continued Examination (RCE) along with a one-month extension of time.

On April 28, 2017, the USPTO issued a non-final Office.

On June 14, 2017, Applicant filed a properly executed oath or declaration for each named inventor. 

On July 26, 2017, Applicant filed a reply to the non-final Office action.

On August 25, 2017, the USPTO issued a final Office Action.  No claims were indicated to be allowable.

On November 27, 2017, Applicant filed a response to the final Office action including a proposed amendment to the claims.  The proposed amendment was not entered as indicated in the Advisory Action mailed on December 26, 2017. 

On December 20, 2017, Applicant filed a response to the final Office action including a proposed amendment to the claims.  The proposed amendment was not entered as indicated in the Advisory Action mailed on December 28, 2017.

On December 25, 2017, Applicant filed a second Request for Continued Examination (RCE).  

On March 29, 2018, the USPTO issued a non-final Office action.

On June 28, 2018, Applicant filed a reply to the non-final Office action.

On November 1, 2018, the USPTO issued a final Office Action.  No claims were indicated to be allowable.

On December 28, 2018, Applicant filed a response to final Office action including a proposed amendment to the claims.  The proposed amendment was not entered as indicated in the Advisory Action mailed on February 6, 2019.

On March 4, 2019, Applicant filed a notice of appeal along and a one-month extension of time.  

On May 1, 2019, Applicant filed an Appeal Brief.

On August 23, 2019, the USPTO issued an Examiner’s Answer.

On October 22, 2019, Applicant filed a Reply Brief.

On September 10, 2020, the instant petition under 37 CFR 1.183 was filed. 

On May 27, 2021, the Patent Trial and Appeal Board issued a decision on appeal.

STATUTES AND REGULATIONS

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.–The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 371(c) sets forth, in toto:

The applicant shall file in the Patent and Trademark Office-
(1) the national fee provided in section 41(a);
(2) a copy of the international application, unless not required under subsection (a) of this section or already communicated by the International Bureau, and a translation into the English language of the international application, if it was filed in another language;
(3) amendments, if any, to the claims in the international application, made under article 19 of the treaty, unless such amendments have been communicated to the Patent and Trademark Office by the International Bureau, and a translation into the English language if such amendments were made in another language;
(4) an oath or declaration of the inventor (or other person authorized under chapter 11) complying with the requirements of section 115 and with regulations prescribed for oaths or declarations of applicants;
(5) a translation into the English language of any annexes to the international preliminary examination report, if such annexes were made in another language. 

37 CFR 1.114(e) sets forth, in toto:

The provisions of this section do not apply to:
(1) A provisional application;
(2) An application for a utility or plant patent filed under 35 U.S.C. 111(a) before June 8, 1995;
(3) An international application filed under 35 U.S.C. 363 before June 8, 1995, or an international application that does not comply with 35 U.S.C. 371;
(4) An application for a design patent;
(5) An international design application; or
(6) A patent under reexamination.

37 CFR 1.495(c)(3) sets forth, in part:

The inventor's oath or declaration must also be filed within the period specified in paragraph (c)(2) of this section, except that the filing of the inventor's oath or declaration may be postponed until the application is otherwise in condition for allowance under the conditions specified in paragraphs (c)(3)(i) through (c)(3)(iii) of this section.

	***

(ii) The applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee for the patent is paid. If the applicant is notified in a notice of allowability that an oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, executed by or with respect to each named inventor has not been filed, the applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee is paid to avoid abandonment. This time period is not extendable under §1.136 (see §1.136(c)). The Office may dispense with the notice provided for in paragraph (c)(1) of this section if each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, has been filed before the application is in condition for allowance.

DECISION

Petitioner requests waiver and/or suspension of the requirements of 37 CFR 1.114, pursuant to 37 CFR 1.183.

For an effective request for continued examination (RCE) to be filed in a 35 U.S.C. § 371 national stage application, all required inventor’s oaths or declarations (or substitute statements) must be submitted in the application prior to or with the RCE, notwithstanding 37 CFR 1.495(c)(3) permitting an inventor’s oath or declaration to be postponed until an application is otherwise in condition for allowance. In accordance with 37 CFR 1.114(e), an RCE cannot be filed in an international application that does not comply with 35 U.S.C. § 371; 35 U.S.C. § 371(c)(4) requires submission of the oath or declaration by the inventor(s) or a substitute statement. 

Applicants argue that “the USPTO [has] not enforced the position that an RCE could not be filed in applications based on 35 U.S.C. § 371 before Inventor Declarations were filed,” and that “[p]rosecution of this application has continued over three years after the filing of the RCE…”  Applicants request the waiver of 37 CFR 1.114(e)(3), stating that enforcement of Rule 1.114 could result in undue harm to the applicant.



As Applicants point out, 37 CFR 1.114(e)(3) was added in 2015, via Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015).  Page 17930 of the Federal Register notice explicitly cautions:

Section 1.114: 35 U.S.C. 132(b), which provides for the request for continued examination practice set forth in § 1.114, was added to title 35, United States Code, in section 4403 of the American Inventors Protection Act of 1999 (AIPA). See Public Law 106–113, 113 Stat. 1501, 1501A–561 (1999). With respect to international applications, section 4405(b)(1) of the AIPA provides that 35 U.S.C. 132(b) applies to “applications complying with section 371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.” See 113 Stat. at 1501A–561. The Office recently revised its rules to permit applicants, including applicants in national stage applications under 35 U.S.C. 371, to postpone filing the inventor’s oath or declaration until the application is otherwise in condition for allowance (subject to certain conditions). See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 FR 48776 (Aug. 14, 2012) (final rule). An international application, however, does not comply with the requirements of 35 U.S.C. 371 until the application includes the inventor’s oath or declaration. See 35 U.S.C. 371(c)(4); see also 77 FR at 48777, 48780, 48795 (explaining that the inventor’s oath or declaration is still required for a PCT international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until after a PCT international application enters the national stage) (emphasis added). Thus, the Office is revising § 1.114(e)(3) to clarify that the request for continued examination practice set forth in § 1.114 added in section 4403 of the AIPA does not apply to an international application until the international application complies with 35 U.S.C. 371 (which requires the filing of the inventor’s oath or declaration in the international application, as well as, for example, the basic national fee and an English language translation of the international application if filed in another language). 

Section 4405(b)(1) of the AIPA provides that 35 U.S.C. § 132(b) only applies to “applications complying with section 371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.”  37 CFR. 1.114 is the rule that implements the continued examination proscribed in 35 U.S.C. § 132(b).  Therefore, since section 4405(b)(1) of the AIPA made the changes to 35 U.S.C. § 132 that authorized continued examination effective for national stage applications only after a national stage application complies with the requirements of 35 U.S.C. § 371 it follows that the continued examination provisions of 35 USC § 132 are not available under the patent statute to national stage applications until the application complies with the requirement of §371.   The language in 37 CFR 1.183 allowing for the A.F. Stoddard & Co. Ltd. v. Dann, 564 F.2d 556, 566 (D.C. Cir. 1977) and Howard Florey Institute v. Dudas, 87 U.S.P.Q 2d 1913 (E.D. Va 2008). Accordingly as 37 CFR 1.114(e)(3)’s requirement that petition seeks to waive is also a requirement of the statutes it may not be appropriately waived by the USPTO on petition. 

CONCLUSION

The time period for filing a renewed petition is governed by 37 CFR 1.181(f).  Therefore, any response to this decision under 37 CFR 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

While the USPTO has not held this application to be abandoned, the petitioner can file a petition to revive in the above identified application if the petitioner believes this application may have gone abandoned due to the filing of an improper RCE. The petition to revive will be granted if the requirements (e.g., fee, statement, reply) of 37 CFR 1.137 are satisfied.

Any response to this decision should indicate in a prominent manner that the petitions examiner handling this matter is Anna Pagonakis, and may be submitted by mail,2 hand-delivery,3 or facsimile.4 Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5  

If responding by mail, applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed Petitions Examiner Anna Pagonakis at (571) 270-3505.6  


/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit indicates that an oath or declaration for each inventor was not submitted.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.
        5 https://www.uspto.gov/patents-application-process/file-online
        6 Applicants will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Applicants are reminded that no telephone discussion may be controlling or considered authority for any of Applicants’ further action(s).